Case: 17-20469      Document: 00514482270         Page: 1    Date Filed: 05/22/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit
                                    No. 17-20469                                FILED
                                  Summary Calendar                          May 22, 2018
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JAZSMINE ARIELLE JOSEPH,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:16-CR-60-2


Before JOLLY, OWEN, and HAYNES, Circuit Judges.
PER CURIAM: *
       Jazsmine Arielle Joseph was convicted by a jury of conspiracy to commit
sex trafficking and sex trafficking of a minor. She contended that she was
simply friends with a minor who chose to engage in prostitution. The district
court sentenced Joseph to concurrent terms of 262 months in prison to be
followed by concurrent terms of 5 years of supervised release.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-20469      Document: 00514482270   Page: 2   Date Filed: 05/22/2018


                                 No. 17-20469

      On appeal, Joseph argues that the district court abused its discretion in
allowing an expert to testify as to a conclusion of law. She also argues that the
expert gave an opinion on the victim’s credibility by stating that some victims
of sex trafficking do not know that they are victims. We review preserved
challenges to rulings on the admissibility of testimony for abuse of discretion,
subject to harmless error analysis. United States v. Akins, 746 F.3d 590, 597
(5th Cir. 2014). Unpreserved challenges are reviewed for plain error. Id. To
establish plain error, a defendant must show a forfeited error that is clear or
obvious and affects his substantial rights. See Puckett v. United States, 556
U.S. 129, 135 (2009).
      “In a criminal case, an expert witness must not state an opinion about
whether the defendant did or did not have a mental state or condition that
constitutes an element of the crime charged or of a defense.” FED. R. EVID.
704(b). The testimony at the heart of Joseph’s complaint was elicited by her
counsel during cross-examination. Nothing in that testimony was a comment
on the ultimate question of whether Joseph had the mental state or committed
the acts necessary to constitute conspiracy or sex trafficking. Not only did
defense counsel not object to the testimony in question, but also she was
successful in getting the expert to agree that transporting a minor, who was
known to be a prostitute, was not trafficking unless it was also known that the
transportation was for the purpose of a commercial sex act. Joseph also argues
that the district court erred by allowing the expert’s testimony that some
victims of sex trafficking do not know that they are victims because it
undermined the credibility of the victim’s testimony. Joseph did not object to
this testimony. She has not supported her bald assertion that this was an
opinion on the victim’s credibility with any factual or legal arguments and




                                       2
     Case: 17-20469       Document: 00514482270         Page: 3     Date Filed: 05/22/2018


                                       No. 17-20469

therefore has not shown that the admission of the testimony of the expert
witness was clear or obvious error. See Puckett, 556 U.S. at 135.
       Her second argument on appeal concerns her response to the
Government’s question as to whether she contacted the police about the
minor’s prostitution. The Government asked only whether she contacted law
enforcement not her reasoning in failing to do so. 1 Nonetheless, she proceeded
to testify as to domestic abuse that she suffered and the non-responsiveness of
police, while the Government’s counsel objected as nonresponsive. The court
sustained the objection and admonished Joseph to answer only the question
asked. Thereafter, during deliberations, the jury asked if “we can use in
deliberations” the prior testimony about “previous domestic abuse.”                      The
district court instructed the jury: “The statements regarding prior allegations
of domestic abuse were part of an unresponsive narrative and are not to be
considered evidence or used in your deliberation.”
       Joseph argues that the district court abused its discretion in excluding
this testimony. This objection was preserved. On appeal, Joseph does not
assert that her answer was responsive to the Government’s question. She
makes no specific argument that the information is relevant 2 or that its
exclusion is prejudicial. She asserts only that the district court could not
exclude the testimony in response to the jury’s inquiry because it did not
expressly strike the testimony at the time it was given. She fails to support
this assertion with any legal argument or precedent. To the extent she has not


       1   Q: “[Y]ou didn’t contact law enforcement [in Atlanta], did you? A: No, ma’am. Q And
. . . back in Houston . . . you never contacted law enforcement? A: No, ma’am. May I explain
why? Q: You never contacted law enforcement. Correct? A: No. . . . Q: And, . . . I asked
you about whether or not you contacted law enforcement in Atlanta, but you never contacted
law enforcement here in Houston . . . . Is that correct?
         2  It is unclear whether the jury viewed the domestic abuse issue as ameliorative of
her conduct, as an explanation of her failure to contact law enforcement about this victim, or
something else entirely.


                                              3
    Case: 17-20469    Document: 00514482270    Page: 4   Date Filed: 05/22/2018


                                No. 17-20469

waived the argument by failing to adequately brief it, she has not shown that
the exclusion of this testimony was an abuse of discretion. See Akins, 746 F.3d
at 597.
      AFFIRMED.




                                      4